IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31112
                         Summary Calendar
                        __________________


DELLA MAE BORDELON,

                                     Plaintiff-Appellant,

versus

NORTHWESTERN NATIONAL LIFE INSURANCE COMPANY,

                                     Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 94-CV-1985
                        - - - - - - - - - -
                           June 12, 1996
Before KING, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Della Mae Bordelon appeals the district court’s ruling

dismissing her case, following briefing by the parties upon a

stipulation of facts, in her action to recover insurance benefits

under an employee insurance plan governed by the Employee

Retirement Income Security Act, 29 U.S.C. §§ 1001, et seq.    We

have reviewed the record and find no error in the district

court’s conclusion that Northwestern National Life Insurance Co.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31112
                                -2-

did not abuse its discretion in denying authorization for

Bordelon’s surgery.   We affirm for essentially the reasons stated

in the district court’s ruling.   Bordelon v. Northwestern Nat’l

Life Ins. Co., No. 94-CV-1985 (W.D. La. Sept. 27, 1995).

     AFFIRMED.